EXHIBIT 10.44

AMENDMENT NUMBER TWO

TO THE

TIDEWATER INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, Tidewater Inc. (the “Company” or the “Employer”) sponsors the Tidewater
Inc. Supplemental Executive Retirement Plan (the “Plan”);

WHEREAS, the Plan was adopted effective July 1, 1991. The Plan has been amended
from time to time, and most recently restated effective January 1, 2008, and
further amended on December 10, 2008; and

WHEREAS, the Company wishes to amend the Plan to make certain changes to the
manner in which the plan is administered;

NOW, THEREFORE, the Company hereby amends the Plan, effective January 22, 2009,
as follows:

I.

The first clause of the second paragraph of Section 7.1, Time and Form of
Payment, is amended to read as follows:

Notwithstanding, a Participant may elect on a form provided by the Employee
Benefits Committee of the Employer (the “Committee” or the “Employee Benefits
Committee”),

II.

The second sentence of the second paragraph in Article 4, Eligibility, shall be
amended to read as follows:

Notwithstanding the foregoing, the Compensation Committee may, in its
discretion, determine to increase benefits hereunder, credit an Eligible
Employee with an additional period of service hereunder, accelerate the time or
times of payment of benefits hereunder or change the date (but not
retroactively) on which benefits cease to accrue for an Employee or terminating
Employee.

III.

The first clause of Article 5, Amount of Supplemental Pension Benefit for
Eligible Employees Covered under the Pension Plan, shall be amended to read as
follows:

Unless otherwise determined by the Compensation Committee under Article 4, the
amount of supplemental pension benefit shall be:

IV.

The first sentence of Article 5(c), Amount of Supplemental Pension Benefit for
Eligible Employees Covered under the Pension Plan, shall be amended to read as
follows:

The computation in paragraph (i) above shall be made as to take into account any
change authorized by the Compensation Committee as permitted in Article 4
hereof.

 

1



--------------------------------------------------------------------------------

V.

The first clause of Article 6, Amount of Supplemental Pension Benefit for
Eligible Employees Who Are Not Covered under the Pension Plan, shall be amended
to read as follows:

Unless otherwise determined by the Compensation Committee under Article 4, the
amount of supplemental pension benefit shall be:

VI.

The first sentence of Article 6(c), Amount of Supplemental Pension Benefit for
Eligible Employees Who Are Not Covered under the Pension Plan, is amended to
read as follows:

The computation in paragraph (i) above shall be made as to take into account any
change authorized by the Compensation Committee as permitted in Article 4
hereof.

VII.

The first clause of the second paragraph of Article 7.1, Time and Form of
Payout, is amended to read as follows:

Notwithstanding, a Participant may elect on a form provided by the Employee
Benefits Committee,

VIII.

Article 8, Plan Administration, is amended and restated to read as follows:

This Plan shall be administered by the Employee Benefits Committee. The
respective powers and obligations of the Committee, the Board of Directors of
the Employer (the “Board of Directors”) and the Compensation Committee of the
Board of Directors (the “Compensation Committee”) are the same as those set
forth in the Pension Plan document, but modified to take into account that this
Plan is an unfunded plan for highly-compensated employees. Subject to the terms
of this Article 8, the Employee Benefits Committee shall have full power and
authority to interpret, construe and administer this Plan, and such governing
body’s interpretations and constructions hereof and actions hereunder, including
the timing, form, amount or recipient of any payment to be made hereunder,
within the scope of its authority, shall be binding and conclusive on all
persons for all purposes. No member of a governing body shall be liable to any

 

2



--------------------------------------------------------------------------------

person for any action taken or omitted in connection with the interpretation and
administration of this Plan, unless attributable to his own willful misconduct
or lack of good faith. Each administrator shall be fully indemnified as provided
in the Pension Plan. The Company may purchase fiduciary insurance covering
officers, directors and employees. A member of the Employee Benefits Committee
shall not participate in any action or determination regarding his own benefits
hereunder. Any action or determination that affects in a substantive manner the
benefits of participants shall be submitted to the Compensation Committee for
approval.

IX.

Article 10, Amendment and Discontinuance, is amended to add an additional
paragraph as follows:

The Compensation Committee must approve any amendment to the Plan that is a
material substantive amendment. Amendments that are not material substantive
amendments may be approved by the Employee Benefits Committee without the
necessity of Compensation Committee approval. Whether an amendment is a material
substantive amendment shall be determined by the Employee Benefits Committee;
provided, however, that any amendment that would result in a material increase
in the cost of the Plan to the Company or in the benefits provided shall be
considered to be a material substantive amendment.

IN WITNESS WHEREOF, the parties hereto have caused this amendment to be executed
this      day of                     , 2009.

 

WITNESSES:     TIDEWATER INC.

 

    By:  

/s/    Bruce D. Lundstrom

 

 

     

Bruce D. Lundstrom

Executive Vice President,

General Counsel and Secretary

 

3